Susan S. Htoo, Esq. Village Attorney, Wappingers Falls
You have asked, in the event that a mayor appoints a deputy mayor who subsequently declines the appointment, whether the mayor is required to fill the office of deputy mayor.
It is the responsibility of the mayor "to appoint one of the trustees as deputy mayor at the annual meeting" (Village Law, §4-400[1][h]). During the absence or inability of the mayor, the deputy mayor is vested with all of the powers and may perform all of the duties of the mayor (ibid.). Thus, under this provision the mayor isrequired annually to fill the office of deputy mayor. It follows that in the event that a proposed appointee refuses the appointment, the mayor must continue his efforts to fill this statutorily required office. This would also be the case in the event of a vacancy during the course of the one-year term of the deputy mayor.
We conclude that under the Village Law the mayor of a village is required to fill the office of deputy village mayor.